1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND C. WATKINS                             )   Case No.: 1:18-cv-01426-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER TO SHOW CAUSE WHY ACTION
13          v.                                      )   SHOULD NOT BE DISMISSED FOR FAILURE
                                                        TO PAY THE FILING FEE OR SUBMIT A
14                                                  )   COMPLETE IN FORMA PAUPERIS
     TUOLUMNE COUNTY JAIL,
                                                    )   APPLICATION
15                  Defendant.                      )
                                                    )   [ECF No. 4]
16                                                  )

17          Plaintiff Raymond C. Watkins is appearing pro se in this civil rights action pursuant to 42
18   U.S.C. § 1983. Plaintiff filed the instant action on October 15, 2018, along with a motion to proceed
19   in forma pauperis.
20          On October 17, 2018, the Court issued an order denying, without prejudice, Plaintiff’s motion
21   to proceed in forma pauperis because it was incomplete. The Court send Plaintiff a blank application
22   to proceed in forma pauperis by a prisoner and granted him thirty days to re-submit. Over thirty days
23   have passed and Plaintiff has not paid the filing fee or submit a complete in forma pauperis
24   application.
25   ///
26   ///
27   ///
28   ///
                                                        1
1             Accordingly, it is HEREBY ORDERED that within twenty-one (21) days from the date of

2    service of this order, Plaintiff shall show cause why the instant action should not be dismissed for failure

3    to comply with a court order. Plaintiff is advised that the failure to respond to this order will result in a

4    recommendation to dismiss the action.

5
6    IT IS SO ORDERED.

7    Dated:     December 4, 2018
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
